Citation Nr: 0708554	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma, left tonsil, to include as due to exposure to 
herbicides in service.

2.  Entitlement to service connection for actinic keratosis 
of arms, ears, and head, to include as due to exposure to 
herbicides in service.

3.  Entitlement to service connection for numbness of the 
left foot, to include as due to exposure to herbicides in 
service.

4.  Entitlement to service connection for a disorder of the 
mouth and teeth, to include as secondary to treatment for 
squamous cell carcinoma, left tonsil.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had military service from June 1966 to August 
1969.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied service connection for 
the conditions at issue in this appeal.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In December 2006, the veteran testified at a hearing 
conducted before the undersigned Acting Veterans Law Judge.  
A transcript of that hearing has been associated with the 
veteran's claims file.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and 
was exposed to herbicides, including Agent Orange.

2.  The veteran is not shown to have any disease determined 
by VA to be associated with presumed exposure to Agent Orange 
in connection with service in the Republic of Vietnam during 
the Vietnam era.  
3.  The weight of the medical evidence is against a showing 
that the veteran has a disability marked by numbness of the 
left foot. 

4.  The evidence of record establishes that the veteran has 
been diagnosed with squamous cell carcinoma, left tonsil, 
squamous cell carcinoma, left and right hands, actinic 
keratosis of arms, ears, and head, and dental caries and 
periodontal disease, which have not been found to be related 
to disease or injury in service, including his exposure to 
herbicides, such as Agent Orange.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a disability marked by numbness of the left 
foot are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2006).

2.  The veteran's squamous cell carcinoma, left tonsil, 
squamous cell carcinoma, left and right hands, actinic 
keratosis of arms, ears, and head, and dental caries and 
periodontal disease, were not incurred in or aggravated by 
active service, nor may their incurrence during service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in March 2004 and March 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims for service connection, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded, as well as 
the type of evidence VA would assist him in obtaining.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also generally informed that he should send to VA 
evidence in his possession that pertains to the claims, and 
advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  In addition, the RO provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, a VA examination, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
his claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis

In this case, the veteran seeks service connection for 
squamous cell carcinoma, left tonsil, actinic keratosis of 
arms, ears, and head, and numbness of the left foot, each to 
include as due to exposure to herbicides in service.  The 
veteran also seeks service connection for a disorder of the 
mouth and teeth, to include as secondary to treatment for 
squamous cell carcinoma, left tonsil.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as malignant tumors, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.   Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  Indeed, VA has conceded exposure in this case.  And 
if a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including diabetes 
mellitus, type II, will be established even though there is 
no record of such disease during service.  Id.; 38 C.F.R. 
§ 3.309(e).

After a careful review of the lay and medical evidence, the 
Board concludes that the weight of the evidence is against 
the veteran's claims.  

Here, the Board first notes that the veteran's claims file 
does not indicate that the veteran has been diagnosed with a 
current disability manifested by numbness of the left foot.  
And without a current diagnosis, a claim for entitlement to 
service connection for such condition cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this regard, the Board notes that, while the veteran may feel 
that he has a left foot disability due to his service, to 
include in-service exposure to Agent Orange, a lay person is 
not competent on his own to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Second, the Board finds that the veteran's claims file 
contains medical information indicating that the veteran has 
been diagnosed with sqaumous cell carcinoma, left tonsil; a 
skin condition, to include actinic keratosis of the arms, 
ears and head, and sqaumous cell carcinoma of the right and 
left hands; and dental conditions, to include dental caries 
and periodontal disease.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
these disabilities are related to a disease or injury in 
service, to include exposure to Agent Orange.  See Gonzalez 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).   
 
In this case, the veteran does not contend, and the evidence 
does not establish, that the veteran had cancer of the skin 
or left tonsil, actinic keratosis of the skin, or his dental 
conditions in service or within one year of service.  
Instead, the veteran contends that he was exposed to Agent 
Orange in service, and that this may have caused his cancer 
and skin conditions, and as a result of treatment for these 
conditions, his current dental problems. 

As noted above, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  And if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  

The veteran in this case served in the Republic of Vietnam 
and may therefore be presumed to have been exposed to Agent 
Orange as a result of his service.  The Board, however, notes 
that the veteran's squamous cell carcinoma of the left tonsil 
and right and left hands, his actinic keratosis of the skin, 
and his dental conditions are not among the diseases 
identified in 38 C.F.R. § 3.309 as associated with herbicide 
exposure.  A presumption of service connection for these 
conditions is therefore not available on this basis.

Additionally, there is also no evidence of a direct 
connection between the veteran's conditions and his service, 
to include Agent Orange exposure.  Here, the Board notes that 
none of the medical records and treatment reports contained 
in the veteran's claims file draws a positive nexus between 
the veteran's diagnosed conditions and his service or his 
exposure to Agent Orange.  In this regard, the Board notes 
that the record does contain a July 2005 report of the 
veteran's private physician in which this physician states 
that "[The veteran] has told me on many occasions that he 
was exposed to Agent Orange in Vietnam and it may very well 
be that this exposure contributed to his development of 
carcinoma [of the left tonsil]."  The Board notes that the 
veteran's claims file was reviewed by a VA examiner in order 
to obtain an opinion regarding the veteran's left tonsil 
cancer and its relationship with Agent Orange.  In the May 
2006 report, the VA examiner stated that, on the question of 
whether or not the exposure to Agent Orange in Vietnam may 
have contributed to the development of this cancer, he had no 
medical or statistical information indicating such a 
connection and "any correlation between these two would be 
strictly conjecture on my part."  

In this regard, the Board notes that entitlement to service 
connection may not be based on speculation or remote 
possibility.  An unsupported opinion noting only that the 
veteran's condition "may" possibly be related to service or 
to Agent Orange exposure is insufficient to form a basis for 
a grant of service connection.  38 C.F.R. § 3.102 (2003).  
See, e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative to provide medical nexus evidence to well ground 
cause of death claim); Winsett v. West, 11 Vet. App. 420, 424 
(1998) (physician's opinion in cause of death case that list 
of conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).

Finally, the Board also notes that the veteran's claims file 
contains a March 2004 opinion of the veteran's dentist, 
indicating that his current dental caries and periodontal 
disease are related to radiation therapy received for his 
cancer.  There is, however, no opinion in the record 
indicating that these conditions are directly related to 
service or exposure to Agent Orange.
 
Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's squamous cell carcinoma 
of the left tonsil, his skin conditions, to include squamous 
cell carcinoma of the right and left hands, and actinic 
keratosis of arms, ears, and head, and the veteran's dental 
conditions, were caused by his military service, to include 
exposure to Agent Orange.  Service connection will be granted 
to a veteran who develops cancer in service or within one 
year of service.  38 C.F.R. § 3.303, 3.307, 3.309.  Here, the 
evidence does not show that the veteran was found to have 
left tonsil or skin cancer in service or within one year 
after service.  And the veteran's medical records do not 
contain medical information linking his current left tonsil, 
skin and dental conditions directly to his service or his 
exposure to Agent Orange.  

In reaching these determinations, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claims, the veteran's claims for service connection in this 
case must be denied. 


ORDER

1.  Service connection for squamous cell carcinoma, left 
tonsil, is denied.

2.  Service connection for a skin condition to include 
squamous cell carcinoma of the right and left hands and 
actinic keratosis of arms, ears, and head, is denied.

3.  Service connection for a disability marked by numbness of 
the left foot is denied.

4.  Service connection for a disorder of the mouth and teeth, 
to include dental caries and periodontal disease, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


